Interim Decision #2878

MATTER OF LOK

In Deport—tion Proceedings
A-31327663
Decided by Board July 31, 1981
(1) The lawful permanent resident status of an alien terminates within the meaning of
section 101(a)(20) of the Immigration and Nationality Act, 8 U.S.C. 1101(a)(20), with
th a entry of a final administrative order of deportation, i.e., when the Board renders
its decision in the case upon appeal or certification or, where no appeal to the Board
is taken, when appeal is waived or the time allotted for appeal has expired.
(2) Once a final administrative order of deportation has been entered, barring a reversal
on the merits of the deportability finding by an appellate court or administratively upon
a motion for reopening or reconsideration, an alien may not thereafter establish eligibility as a lawful permanent resident for relief under section 212(c) of the Act, 8 U. S. C.

1182(c), nor may his domicile in this country from then on be considered lawful for

purposes of that section.
for an alien to establish a domicile in the United States, he must he physicpresent in this country and have the intention of residing here permanently or
indefinitely; for that domicile to be considered lawful within the meaning of section
212(c) of the Act, the alien's presence in the United States must be lawful within the
meaning of this country's immigration laws.
(4) The Immigration and Nationality Act sanctions the continuing presence in this country
of but one class of aliens other than those lawfully admitted for permanent residence,
namely, nonimmigrants in compliance with the terms and conditions of their admission.
(5) Govertimignt action or policy to refrain from instituting deportation proceedings against
an alien or enforcing his deportation notwithstanding, an alien in breach of the terms
and conditions of his nonimmigrant status remains in the United States at the sufferance of the Government, not under any lawful status accorded him by the Act.
(6) A nonimmigrant crewman who complied with the conditions of his admission and did
not intend to remain in this country beyond the fixed period of his temporary stay
may not establish that he was "domiciled" here during the time his stay as a nonimmigrant was authorized under our immigration laws; conversely, if the nonimmigrant
crewman did intend to make the United States his permanent home and domicile, he
was in violation of the conditions of his admission and was not here "lawfully."
(3) In order
ally

CHARGE:

Order: Act of 1952—Sec. 241(a)(11) [8 U.S.C. 1251(a)(11)J—Conviction of violation
of law relating to narcotic drugs
ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:

Lloyd A. Sherman
Trial Attorney

Stanley'it. Wallenstein, Esquire
Schiano & Wallenstein
80 Well Street

New Yorit, New York 10005

101

Interim Decision #2878
BY: Mholian, Chairman; Mardatis, and Vacca, Board Members

This case comes to us pursuant to a Stipulation and Order of Remand

entered by the United States Court of Appeals for the Second Circuit on
June 18, 1980. Tim Lok v. INS, No. 80-4076 (2 Cir. 1980). A complex
procedural history preceded the court's present order in the case.
The respondent, a native and citizen of China, now 43 years of age,
entered the United States as a noninunigrant crewman in July 1959, and
was authorized to remain in this country no longer than 29 days. He
failed to depart within the authorized period. At a deportation hearing

conducted on October 26, 1965, an immigration judge found the respondent deportable under section 241(a)(2) of the Immigration and Nationality Aet, 8 U.S.C. .1251(a)(2), granted him the privilege of voluntary
departure in lieu of deportation, but ordered him deported from the
United States in the event of his failure to depart voluntarily within the
period specified by the District Director. Voluntary departure was ulti- mately authorized, with extensions, to March 2, 1969, to permit Congressional consideration of private bills introduced in the respondent's
behalf.
On February 27, 1968, the respondent married a United States citizen
who on February 2, 1922, nne month before the respondent's voluntary
departure authorization was to expire, filed a visa petition to accord him
immediate relative status. Under existing Service policy, the order of
deportation outstanding against the respondent was not enforced pending adjudication of the visa petition. The visa petition was approved on
January 30, 1970, and forwarded to the United States Consulate in
-Hong Kong, where the respondent was to apply for an immigrant visa
based upon his marriage. 1
On October 25, 1971, the respondent left the United States for Hong
Kong to obtain his immigrant visa, apparently thus effecting his deportation under the 1965 order of deportation. 2 Section 101(g) of the Act, 8
U.S.C. 1101(g); 8 C.F.R. 243.5. In November 1971, the respondent

applied for and received permission from the Attorney General to reapply for admission following deportation and was thereafter issued his
immigrant visa by the consul in Hong Kong. He was admitted to the
United States for lawful permanent residence on December 26, 1971.
1 Section 245 of the Act, 8 U.S.C. 1255, which permits adjustment of status in this
country, does not apply to aliens who entered as crewmen.
2 The Second Circuit appears to have concluded that the respondent left the country
while still in voluntary departure status. Lok v. INS, 548 F.2d S7, 38 (2 Cir. 1977). We

find no indication in the record that the voluntary departure period granted the respondent waR extended beyond March 3, 1969_ Resolution of the question is not, however,
necessary to a disposition of the case.

102

Interim Decision #2878
In early 1973, the respondent was convicted upon his plea of guilty of
offenses relating to the possession and distribution of narcotic drugs.
The present deportation proceedings were thereupon instituted by the
issuance of an Order to Show Cause charging the respondent with deport-

ability under section 241(a)(11) of the Act, 8 U.S.C. 1251(a)(11), as an
alien convicted of a drug—related crime. At the deportation hearing that
ensued, the respondent conceded deportability but contended that he
was eligible for relief from deportation through a discretionary waiver
under section 212(c) of the Act, 8 U.S.C. 1182(c), which provides in
pertinent part:
Aliens lawfully admitted for permanent residence who temporarily proceeded abroad

voluntarily and not under an order of deportation, and who are returning to a lawful
unrelinquished domicile of seven consecutive years, may be admitted in the discretion
of the Attorney General without regard to the provisions of paragraph (1) through (25)
and paragraphs (30) and (31) of subsection (a). 3

The immigration judge found the respondent deportable as charged
and rejected his claim of eligibility for section 212(c) relief in a decision
dated May 29, 1975. On July 30, 1976, the Board affirmed the immigration judge's decision. With respect to the denial of relief under section
212(e), we relied upon our decision in Matter of S-, 5 I&N Dec. 116 (BIA
1953), decided some 24 years earlier, in which we held that in order to
comply with the "lawful unrelinquished domicile" requirement of the
statute an alien must have maintained a domicile in the United States
for 7 consecutive years subsequent to his lawful admission for permanent residence. Matter of Lok, 15 I&N Dec. 720 (BIA 1976). Inasmuch
as the respondent had not been admitted as a lawful permanent resident
until 1971, we determined that he did not have the requisite 7 years of
lawful domicile and was consequently statutorily ineligible for section
212(c) relief. Matter of Lok, id. The respondent filed a petition for review
of our decision with the United States Court of Appeals for the Second
Circuit.
In Lok v. INS, 548 F. 2d 37 (2 Cir. 1977), entered on January 4, 1977,
the Second Circuit rejected our long-standing interpretation of the phrase
"lawful unrelinquished domicile" and reversed our decision in the case.
Finding that the statutory terms "lawfully admitted for permanent
residence" and "lawful =relinquished domicile" could not be equated,
the court concluded that it is in fact possible for an alien to possess a
"lawful domicile" in this country without having been admitted for permanent residence and that the entire 7 years of lawful domicile need not
3 Although section 212(c) by its terms applies only to excludable aliens seeldng admission to the United States, we have held, following the Second Circuit's decision in Francis
v. INS, 532 F.2d 268 (2 Cir. 1976), that section 212(c) relief is available in deportation
proceedings notwithstanding the fact that the respondent had not departed from this
country since the act or event that rendered him excludable and depul table. Metter of
Silva, 16 l&N Dec. 26 (BIA 1976).

103

Interim Decision #2878
necessarily be accumulated after the alien acquires permanent resident
status.4 The court remanded the case to the Board for a determination
as to whether the respondent's domicile prior to his 1971 admission had
been "lawful."
On January 13, 1978, we remanded the record to the immigration
judge for initial consideration of the issue framed by the Second Circuit
and ordered that the ease be certified back to the Board for review.
Matter of Lok, 16 I&N Dec. 441 (BIA 1978). In a decision dated June 14,
1979, the immigration judge again found the respondent statutorily
ineligible for the relief sought under section 212(c), holding that no
portion of the respondent's domicile prior to his 1971 admission for
permanent residence was lawful. Recognizing that more than 7 years by
then had elapsed since the respondent's admission for permanent residence in December 1971, the immigration judge further held that the
respondent's lawful status, which began with that admission, ended in
May 1975 when he was found deportable and ordered deported from the
United States. 5 The immigration judge thus concluded that the respondent had satisfied only 3 Vs years of the requisite 7-year period of lawful
domicile.
In considering the case upon certification, we adopted the immigration judge's findings of fact and conclusions of law and affirmed his
decision without extended discussion in an unpublished per curiam opinion dated November 8, 1979. 6 The respondent again sought review of
our decision in the Second Circuit.
Bringing the case to its present posture, the court, pursuant to stipulation between the parties, entered its June 18, 1980, order remanding
the case to the Board for reexamination of the following "remanded
question:"
Whether the immigration judge erred in concluding that his 19Th deportability finding

terminated [the respondent's] lawful domicile under section 212(c) and in holding that,
as a result, [the respondent) was ineligible in 1979 for relief under that provision.

The court's order further instructs the Board to set forth the reasons
for its conclusion in a written opinion in the event the decision on remand
is adverse to the respondent.
4 We declined to apply the decision in Lok v. INS, 548 F.2d 37 (2 Cir. 1977), in cases
arising outside the Second Circuit. Matter of Alm, 16 I&N Dec. 293 (BIA 1977).
5 The immigration judge additionally concluded that the respondent was barred by his
deportation in October 1971 from establishing eligibility for section 212(e) relief. The
foregoing theory is not presently advanced by the Government as a basis for denying the
relief sought and we need not and do not address its merits.
e
In affirming the jminigration judge's June 1979 holding that the respondent's lawful
status ended when he was initially found deportable in May 1975, we referred to dictum in
our earlier decision in Matter of Hinojosa, 17 I&N Dee. 34 (BIA 1979), to the effect that an
"adjudication" of deportability terminates an alien's "lawful status." See also Matter of
Hinojosa, 17 MN Dec. 322 (BIA 1980).

104

Interim Decision #2878
We note at the outset that while the immigration judge and the court
in its remand order couched the question, in terms of whether the
respondent's "lawful domicile" came to an end with the immigration
judge's May 1975 finding of deportability, the precise legal issue before

us is whether the respondent's status as an alien "lawfully admitted for
permanent residence" was then terminated. ? The loss of lawful permanent resident status is a necessary corollary to the loss of lawful domicile since it is illogical to conclude that the domicile of one who retains
his lawful permanent resident status could be anything but lawful. The
question confronting us, then, is: At what point in the deportation
proceedings does the status of an alien lawfully admitted for permanent
residence come to an end?
Termination of Lawful Permanent Resident Status
The term "law.fully admitted for permanent residence" within section
212(e) is a defined term whose definition is set forth in section 101(a)(20)
of the Act, 8 U.S.C. 1101(a)(20), as follows:
The terra lawfully admitted for permanent residence" means the status of having been
lawfully accorded the privilege of residing permanently in the United States as an

immigrant in accordance with the immigration laws, such status not having changed.
(Emphasis added.)

The pivotal underlined language was not, however, defined by Congress.
We have carefully examined the various stages within the deportation

process at which the status of an alien "lawfully admitted for permanent
residence" may be considered to have changed within the meaning of
section 101(a)(20) of the Act: (1) upon the immigration judge's initial
determination of deportability, (2) when the Unrnigration judge's order
becomes administratively final, (3) when a United States Court of Appeals
acts upon a petition for review of the Board's order or the time allowed
for filing such petition expires, or (4) only upon the execution of the

deportation order by the alien's departure, voluntary or enforced, from
this country. Upon reconsideration, we conclude that the policies of the
Act would best be served by deeming the lawful permanent resident
status of an alien to end with the entry of a final administrative order of
deportation— generally, when the Board renders its decision in the
case upon appeal or certification or, where no appeal to the Board is
taken, when appeal is waived or the time allotted for appeal has expired.
8 C.F.R. 3.1(d)(2); 8 C.F.R. 242.20; 8 C.F.R. 243.1.
• Thus, we hold that the respondent's lawful permanent resident status
terminated on July 30, 1976, with the Board's affirmance of the immigration judge's determination of deportability. Barring a reversal on the
merits of that deportability finding by an appellate court or administraThe distinction is subtle but not entirely inconsequential in light of certain privileges
that attach to lawful permanent resident status. (See discussion, infra.)

105

Interim Decision #2878
tively upon a motion for reopening or reconsideration, the respondent
could not thereafter establish eligibility as a lawful permanent resident
for section 212(e) relief nor could his domicile in this country from then
on be considered lawful.
It is established that the mere occurrence of an act or event which
provides a basis for an alien's deportation does not in itself cause the
alien's status as a lawful permanent resident to change within the contemplation of section 101(a)(20). Matter of Salmon, 16 I &N Dec. 734
(BIA 1978); Matter of S-, 6 I&N Dee. 392 (BIA 1954; A.G. 1955). Cf.
Matter of Einojosa, supra. At the other mil of the spectrum, we have
held that the lawful permanent resident status of an alien is terminated
when he departs the United States after having been ordered deptirted,
thereby executing the outstanding order of deportation. Matter of
Mosgueda, 14 I&N Dec. 55 (R.C. 1972). See also Matter of Kane, 15
I&N Dec. 258 (BIA 1975); Matter of Guiot, 14 I&N Dec. 393 (D.D.
1973). Cf. Matter of Igal, 10 I&N Dec. 460 (BIA 1964).
While it is settled than an alien who departs the United States under
an order of deportation thereby loses his lawful permanent resident
status (see Matter of Mosqueda, supra), it by no means follows that the
alien retains that status, with all the rights that attach thereto, until
such departure. We find the proposition that an alien under a final order
of deportation may remain a lawful permanent resident inherently
incongruous. Were that the case, for example, a clearly deportable alien
who has exhausted all of his administrative and judicial appeal rights
but whose departure cannot for some reason be enforced (e.g., for lack
of a country that will accept him into its territory) may continue to
accord designated relatives visa preference so long as he remains in this
country. We decline to adOpt a position that could produce such anomalous result_
On the other hand, we are satisfied upon reconsideration of our November 1979, decision that termination of lawful permanent resident status
upon the immigration judge's initial adjudication of deportability is
premature- An alien is entitled as of right to appeal to the Board from an
immigration judge's finding of deportability, the final administrative
recourse 'available to him. 8 C.F.R. 3.1(b)(2); 8 C.F.R. 242.21. The
Board is not bound by the immigration judge's conclusions but rather
has plenary power to review the record de novo and to make its own
independent determinations on questions of law and fact. Matter of
Beeerra4firanda, 12 I&N Dec. 358. (BIA 1967); Matter of VilanovaGonzalez, 13 I&N Dee. 399 (BIA 1969), and the cases cited therein.
Under the diretnnstances, we believe that where a timely appeal to the
Board is taken or the Board considers the case upon certification as
provided in 8 C.F.R. 3.1(c), the time the Board renders its decision,
rather than some earlier point in time; ought to govern when the status
106

Interim Decision #2878
of an alien lawfully admitted for permanent residence changes within
the meaning of section 101(a)(20) of the Act on account of his being
adjudged deportable. 8
We further conclude that lawful permanent resident status ought not
be considered to continue beyond the entry of a final administrative
order of deportation through the judicial appellate process. Authority to
adjudicate an alien's deportability is vested primarily in the Attorney
General and, his delegates, the immigration judge and the Board. .Where
an administrative appeal has been taken, the alien is entitled to seek
review of an adverse decision of the Board in the United States Circuit

Courts of Appeals pursuant to the provisions of section 106 of the Act, 8
U.S.C. 1105a. However, in contrast to the Board's de novo review
powers, the appellate courts' scope of review is limited. Assuming no
error of law or unfairness in procedure, the court must affirm the administrative order of deportation if the order is supported by reasonable,
substantial, and probative evidence of record. Section 106(a)(4) of the
Act,. 8 U.S.C. 1105a(a)(4).
To hold that an alien under a final administrative order of deportation
remains a lawful permanent resident throughout the judicial proceedings would encourage spurious appeals to the courts, made solely-for the
purpose of accumulating more time toward eligibility for section 212(e)
relief. The termination of lawful permanent resident status upon the
entry of a final administrative order of deportation, on the other hand,
would result in no ultimate prejudice to the alien. In those relatively
rare instances where the court determines that the Board erred, as a
matter of fact or law, with respect to its deportability finding, reversal
of the Board's order of deportation nullifies the order and restores the
alien's lawful permanent resident status.We recognize that certain prior Board decisions, both precedent and
unreported, 9 suggest a result contrary to our present holding. See, e.g.,
Matter of Mosqueda, supra. However, we have never before directly
addressed the specific issue here presented. To the extent any conflict

exists, our decision in the instant case supersedes our previous decisions.
Other circumstances under which lawful permanent resident status may change include:
through rescission of adjustment of status under section 246 of the Act, 8 U.S.C. 1256 (see
Matter of Guiot, 14 I&N Dec. 393 (D.D. 1973); through adjustment to noninunigrant
status pursuant to section 247 of the Act, 8 U.S.C. 1257 (see Matter of S-, 6 I&N Dee. 392
(BIA 1954; A.G. 1955); when an alien departs the United States under an order of deportation (Matter of Mosqueda, 14 I&N Dec. 55 (R.C. 1972)) or under an order of exclusion and
deportation (Matter of Igal,10 I&M Dec. 460 (BIA 1964); and when he relinquishes such
status, intentionally (Matter of Montero, 14 l&N Dec. 399 (BIA 1973)) or unintentionally
(Malt-err of Kano, 15 I&N Dee. 258 (BIA .1975)).

Board decisions not selected as precedents are not binding in subsequent proceedings.
See generally 8 C.F.R. 3.1(g).

107

Interim Decision #2878
Lawfulness of Domicile
Prior to
Admission as Lawful Permanent Resident

To hold that the respondent's lawful permanent resident status ended
when the order of deportation outstanding against him became administratively final on July 30, 1976, does not end our inquiry in the case.
Pursuant to Lok v. INS, 548 F.2d 37 (2 Cir. 1977), which is binding upon
us in this and in other cases arising within the Second Circuit,' we must
also determine whether the respondent's domicile in this country immediately preceding:his December1971, admission for permanent residence

was "lawful" and, if so, whether that period of domicile, tacked onto his
indisputably lawful domicile following his acquisition of permanent resident status, totaled at least 7 years at the time of our July 1976 decision.
The respondent argues that his domicile in the United States was
lawful from the date of his marriage to a United States citizen in February 1968. He points to the fact, uneontroverted by the Government,
that he came•within the protection of formal Service policy as a consequence of his marriage whereunder he was permitted to remain in this

country, notwithstanding the 1965 deportation order outstanding against
him, until such time as he was eligible to apply for an immigrant visa.
Thus, the respondent insists, his lawful domicile, having begun on February 27, 1968, totaled more than 7 years by the time the immigration
judge rendered his May 1975 decision. We agree with the immigration
judge that no portion of the respondent's domicile prior to his admission
for permanent residence in December 1971 was lawful.
In order for an alien to establish a domicile in the United States, he
must be physically present in this country and have the intention of
residing here permanently or indefinitely. Anwo v. INS, 607 F.2d 435
(D.C. Cir. 1979); Matter of Sanchez, 17 I&N Dec. 218 (BIA 1980),
and the cases cited therein. For that domicile to be considered "lawful,"
however, the alien's presence here must he lawful within the meaning of
this country's immigration laws. Cf. Kan. Kam Lin v. Rinaldi, 361
F.Supp. 177 (D. N.J. 1973), affd mem., 493 F.2d 1229 (3 Cir. 1974);
Ming v. Marks, 367 F.Supp. 673 (S.D.N. Y. 1973), affd, 505 F.2d 1170
(2 Cir. 1974); Matter of Dunar, 14 I&N Dee. 310 (BIA 1973). The Im(pigrition and Nationality Act sanctions the continuing presence in this
country of but one class of aliens other than those lawfully admitted for
permanent residence, namely, nonimmigrants in compliance with the
terms and conditions of their admission. See generally Kan Kam Lin v.
Rinaldi, supra;;Ming v. Marks,•supra; Matter of Dunar, supra.
An alien in breach of his nonimmigrant status, such as the respondent
.10

But see Matter of Anwo, supra.
108

Interim Decision #2878
in the instant case, has no claim of right under the Act to remain in this
country. The fact that the Government refrains, in an individual case or
as a matter of general policy, from instituting deportation proceedings

against an alien or enforcing his deportation does not legalize the status
of the beneficiary of the Government's forebearance. He remains in the
United States at the sufferance of the Government, not under any lawfill status accorded him by the Act."
The respondent's reliance upon the Second Circuit's decision in Holley
v. Lavine, 553 F.2d 845 (2 Cir. 1977), is misplaced. At issue in that case
was whether an alien with six United States citizen children who had

been given official assurance that the Service did not presently intend to
enforce her departure from this country was eligible under a federal
regulation which assured financial aid to qualified aliens residing permanently in the United States "under color of law." The court held in favor
of the alien, who had entered the country with a nonimmigrant student
visa, long since expired. Noting that the phrase "under color of law"
obviously included situations not covered by specific authorization of
law, the court left no doubt that the alien in question was "unlawfully
residing in the United States." Id. at 849. (Emphasis added.)
Furthermore, the respondent may not establish that he had a lawful
domicile in the United States even during the brief period his stay in
this country was authorized under our immigration laws. In order to
qualify as a nonimmigrant crewman, an alien must be one who "intends
to land temporarily and solely in pursuit of his calling as a crewman . . . ."
Section 101(a)(15)(D) of the Act, 8 U.S.C. 1101(a)(15)(D). An alien crewman may be granted authorization to land in this country for a period
not exceeding 29 days. Section 252 of the Act, 8 U.S.C. 1282; 8 C.F.R.
252.1(d).

In Elkins v. Moreno, 435 U.S. 647 (1978), the Supreme Court recognized that the intent to form a domicile in the United States is incompatible with the terms and conditions of an alien's admission as a nonimmigrant in the case of many of the nonimmigrant categories set forth in
section 101(a)(15) of the Act, including the nonimmigrant crewman
classification. Id. at 665. If the respondent complied with the terms of
his admission and did not intend to remain in the United States beyond
the fixed period of his temporary stay, then he was not "domiciled" in
this country. Conversely, if he did, intend to make the United States his

permanent home and domicile, he violated the conditions of his.gdmission and was not here "lawfully." See generally Elkins v. Moreno,
" We find nothing in Parco v. Morris, 962 F. Supp. 976 (E.D, Pa. 1977), a case commended
to us by the respondent concerning a different aspect of the Service policy here involved.
which would lead us to conclude that the respondent's domicile in this country prior to
December 1971 was lawful. In any event, as the Service point: out, Noel v. Chapman, 508
F.2d 1023 (2 Cir. 1975). not Perco v. Morris. supra. governs in the Second Circuit.

109

Interim Decision #2878
supra; Anwo v. INS, supra; Castillo-Felix v. INS, 601 F.2d 459 (9 Cir.
1979); Matter of Anwo, 16 I&N Dec. 293 (131A 1977).

On the basis of the foregoing discussion, we conclude that the
respondent's lawful domicile began with his admission for lawful permanent residence on December 26, 1971, and ended with the termination of
his lawful permanent resident status on July 30, 1076, when the order of

deportation outstanding against him became administratively finaL We
thus hold that the respondent is statutorily ineligible for the relief he
seeks under section 212(c) of the Act. The following order will be enter
ed.
ORDER The respondent's application for relief from deportation
under section 212(e) of the Act is denied.
Board Members Mary P. Maguire and James P. Morris abstained
from consideration of this case.

110

